ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Bruce E. Kiernat has committed professional misconduct warranting public discipline, namely, misappropriation of $53,000 of trust funds and filing of an inaccurate annual account with the district court to conceal his misconduct in violation of Minn. R. Prof. Conduct 3.3(a) and 8.4(c) and (d).
Respondent waived his right to file an answer and his right to a hearing under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which he admits the allegations in the petition and the parties jointly recommend that the appropriate discipline is disbarment from the practice of law and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Bruce E. Kiernat is disbarred from the practice of law effective immediately. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice